Exhibit 10.57

ROYALTY TERMINATION AGREEMENT

THIS ROYALTY TERMINATION AGREEMENT (this “Agreement”) is made as of November 17,
2010, by and between BIOVEST INTERNATIONAL, INC., a Delaware corporation
(“Biovest”), and ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation
(“Accentia”).

RECITALS

WHEREAS, pursuant to that certain Royalty Agreement dated as of October 31,
2006, as amended by a letter agreement dated February 5, 2008 (the “Royalty
Agreement”), by and between Biovest and Accentia, Biovest granted to Accentia a
royalty equal to nineteen and one-half percent (19.5%) of net sales and
licensing revenue received by Biovest from any Biovest Biologic Products (the
“Royalty”);

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Biovest, the
Lenders party thereto and Agent, the parties hereto, in consideration for the
acceptance by certain of the Prepetition Lenders of the allowed secured claims
against Biovest as provided therein and other consideration, have agreed, among
other things, to the termination of the Royalty Agreement and the Royalty; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement and the
Confirmed Plan, Biovest and Accentia hereby desire to terminate the Royalty
Agreement and the Royalty effective as of the date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2. The parties hereto agree that the above Recitals are true and correct in all
respects.

3. The parties hereto hereby consent to the termination of the Royalty Agreement
and the Royalty (and all of the rights and obligations created thereunder)
effective as of the date of this Agreement.

4. Accentia hereby acknowledges and agrees that it shall have no claims of any
nature whatsoever against Biovest as a result of the termination of the Royalty
Agreement and the Royalty.

5. This Agreement shall be binding upon the parties hereto and their respective
successors and assigns. The parties hereto agree that this Agreement is fully
and adequately supported by consideration, is fair and reasonable, and that they
have had the opportunity to discuss this matter with counsel of their choice.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed to constitute
one agreement. It is understood and agreed that if facsimile copies of this
Agreement bearing facsimile signatures are exchanged between the parties hereto,
such copies shall in all respects have the same weight, force and legal effect
and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.

 

-1-



--------------------------------------------------------------------------------

6. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
ACCORDING TO, THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE
COURTS OF FLORIDA OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF FLORIDA. The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Royalty Termination
Agreement as of the date first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ David Moser

Name:   David Moser Title:   Secretary ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey Title:   President ACCEPTED AND AGREED: LV
ADMINISTRATIVE SERVICES, INC. By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory LAURUS MASTER FUND, LTD. (IN
LIQUIDATION) By:  

/s/ Russell Smith

Name: Russell Smith Title: Joint Official Liquidator (with no personal
liability) VALENS U.S. SPV I, LLC By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory VALENS OFFSHORE SPV I, LTD. By:
 

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory VALENS OFFSHORE SPV II, CORP.
By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory



--------------------------------------------------------------------------------

PSOURCE STRUCTURED DEBT LIMITED By: PSource Capital Ltd., It’s Investment
Consultant By:  

/s/ Charles Lews

Name: Charles Lews Title: Authorized Signatory